                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA



ANDREW JOSEPH HAMAN,
                                                      Civil No. 20-2277 (JRT/HB)
                     PLAINTIFF,

V.
                                                        ORDER ON REPORT
BELTRAMI COUNTY, et al.,                              AND RECOMMENDATION

                     DEFENDANTS.


       Andrew Joseph Haman, OID 259753, MCF-Moose Lake, 1000 Lake Shore
       Drive, Moose Lake, MN 55767, pro se plaintiff.

       Jason M Hiveley, Andrew Wolf, IVERSON REUVERS CONDON, 9321 Ensign
       Avenue South, Bloomington, MN 55438, for defendants.

       United States Magistrate Judge Hildy Bowbeer entered a Report and

Recommendation on April 8, 2021. No objections have been filed to the Report and

Recommendation in the time period permitted.

       Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records and proceedings herein, IT IS HEREBY ORDERED that:

     1. Plaintiff Andrew Joseph Haman’s Motion to Remand to State Court and to

        Compel Defendants to Produce Documents [ECF No. 26] is GRANTED as to

        remand and DENIED WITHOUT PREJUDICE as to compelling the production of

        documents;
   2. This case is REMANDED to the District Court of the State of Minnesota, County of

      Beltrami, for lack of subject matter jurisdiction;

   3. Plaintiff’s Motion for Extension of Time to File Reply Memorandum [ECF No. 38]

      is DENIED; and

   4. No costs or expenses are awarded to either side.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: April 28, 2021
in Minneapolis, Minnesota                s/John R. Tunheim
                                         JOHN R. TUNHEIM
                                         Chief Judge
                                         United States District Court




                                            2
